Gray, C. J.
The only question of law which appears by the bill of exceptions to have been presented to the Superior Court is that arising upon the motion to dismiss the appeal for defects in the form of the recognizance. But at December term 1878 of the Superior Court, being the term at which the appeal should by law have been entered, and the appeal having been theretofore entered and being actually before that court, the plaintiff *387filed an answer to the defendant’s declaration in set-off, and thereby waived any right to move to dismiss the appeal for such defects. Whether any action could be maintained on the recognizance, or whether the appeal was duly taken, is not before us.

Exceptions overruled